UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 00-50656
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                        ROBERTO HILL, also known as
                               Roberto Avila,

                                                     Defendant-Appellant.



               Appeal from the United States District Court
                     for the Western District of Texas
                             (EP-97-CR-460-1-H)

                              March 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Roberto Hill appeals his sentence based on his guilty plea

conviction for conspiring to possess, and possession of, marijuana

with intent to distribute, in violation of 21 U.S.C. §§ 841 and

846.       Hill contends the district court clearly erred in finding he

did not qualify for the safety-valve provision under U.S.S.G. §

5C1.2.       See U.S.S.G. § 5C1.2 (allowing sentencing court to impose

sentence below minimum mandatory if five criteria met).



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Hill was sentenced originally to 66 months’ imprisonment and

five years’ supervised release for each conviction.                    He did not

appeal.      Claiming he was denied his right to appeal and effective

assistance of counsel, Hill filed a pro se motion to vacate his

sentence, pursuant to 28 U.S.C. § 2255.              He asserted, inter alia,

that, as a result of his attorney’s ineffectiveness, he was denied

both    an    additional     one-level       reduction       for    acceptance    of

responsibility and a two-level reduction under § 5C1.2.

       The magistrate judge appointed counsel to represent Hill, and

conducted an evidentiary hearing.                  Recognizing that only the

district judge could determine the applicability of the § 5C1.2

safety-valve provision, the magistrate judge recommended that the

district judge review this issue in the light of the evidence

presented by both parties.

       The   district     judge   granted      Hill’s    §   2255    motion.      At

resentencing,      with    regard   to       his   safety-valve       claim,     Hill

emphasized:     he had confessed; his confession led to the arrest of

a co-defendant; and he had been debriefed by the Government.

Although the district court granted Hill the requested additional

one-level reduction for acceptance of responsibility, it concluded

Hill did not qualify for the safety-valve provision because he had

not provided complete information about both his criminal conduct

and the conduct of others of which he had knowledge.                     Hill was

sentenced to 60 months’ imprisonment, six months less than his

original sentence, and five years’ supervised release.




                                         2
       We review for clear error the district court’s decision not to

apply § 5C1.2.    United States v. Flanagan, 80 F.3d 143, 145 (5th

Cir. 1996).    Hill maintains the district judge clearly erred in

finding Hill did not qualify for the safety-valve provision.    Hill

claims this finding was not supported by the factual findings of

the magistrate judge, to which there were no objections.

       Upon review of the record, we conclude that the district

judge’s finding was not clearly erroneous.     Hill testified at the

evidentiary hearing that he answered the Government’s questions,

but did not volunteer additional information.    Hill, thus, has not

shown he disclosed all the knowledge he had concerning the offense

to the Government.    See U.S.S.G. § 5C1.2(5); Flanagan, 80 F.3d at

146.



                                                         AFFIRMED




                                  3